Title: To George Washington from Mason Locke Weems, 6 July 1792
From: Weems, Mason Locke
To: Washington, George



[6 July 1792]

Sensible that it ever affords a heartfelt pleasure to your Excellency to promote the happiness of Mankind, and knowing how

eminently Almighty God has put it into your power to Advance the Welfare of the Citizens of these States, I take the liberty of Solicting Your excellency’s Patronage to a Work which is evidently and most happily calculated to enlarge the Reign of Piety and Virtue among that Class of Citizens (I mean the Great) whose Examples have the weightiest Influence on the Manners of the Community. I am endeavoring to give the Public, a large Edition of the Celebrated Doctor Blair’s Sermons, in which, Just Sentiments, a Glowing Piety, and Amiable Affections are set forth in such Elegant & harmonious Language as to be read with considerable Avidity by those very Persons who woud reject Other Discourses of equal Piety but unhappily destitute of their external Grace and Ornament. It was suggested to me that were your excellency & Some Other Leading Characters in Philadelphia to Shew a good will to this Work it might greatly Augment & Accelerate its Progress. I brought Letters to his Excellency the Governor, to Mr Morris Mr Barclay &c. &c. Some I have presented. Mr Morris not only patroniz’d by Subscription, but Voluntarily Offerd his Interest with his Friends—had Doctor Wm Smith or the British Consul been at home, Shd perhaps been introduced to your Excellency, as I happen to be related to those Gentlemen. Tho’ I was once introduced to your Excellency by Doctor Craik. Shoud your Excellency think well to patronize & encourage this extensively Diffusive way of propogating these Valuable Discourses You will find that Mr Morris has left a Chasm Just above his Signature and for that purpose, I told Mr Morris that Doctor Craik had introduced me to your Excellency some Years ago at M. Vernon. he Observd “it was unnecessary to get any further introduction.” With Sentiments of the highest Veneration I remain Your excellency’s Friend & Well Wisher

Mason L. Weems.

